 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDBingham-Willamette Company,a Division of Guy F.Atkinson Company and International Association ofMachinists&Aerospace Workers,AFL-CIO. Case15-CA-4402April 30, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn February 5, 1973, Administrative Law JudgeMarion C. Ladwig issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'threatening to discharge an employee unless he re-moved union stickers from his lunchbox:WE WILL NOT prohibit our employees from put-ting union insignia on their lunchboxes or otherpersonal property at the plant.WE WILL NOT threaten to discharge any employ-ee unless he removes union insignia from his per-sonal property.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed by Section7 of the National Labor Relations Act.BINGHAM-WILLAMETTECOMPANY, A DIVISION OFGuy F. ATKINSON COMPA-NY(Employer)DatedByORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Bingham-Willamette Com-pany, a Division of Guy F. Atkinson Company,Shreveport, Louisiana, its officers, agents, successors,and assigns, shall take the action set forth in the Ad-ministrative Law Judge's recommended Order exceptthat the attached notice is substituted for the Admin-istrative Law Judge's notice.'Respondent excepts,inter a/a,to the language of the Administrative LawJudge's recommended notice, contending that it is too broad,itgoes beyondthe scope of the recommended Order,and is improper with respect to thenature of the single violation of the Act which was found.We find ment inthis exception and shall, accordingly,issue a modified noticeAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe NationalLaborRelations Board havingfound,after trial,that we violated Federal law by(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Plaza Tower, Suite 2700, 1001 How-ard Avenue, New Orleans, Louisiana 70113, Tele-phone 504-527-6361.DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge: This casewas tried at Shreveport, Louisiana, on December 6, 1972.'The charge was filed by the Union on March 20, and thecomplaint was issuedon July 27. The primaryissues are (a)whether the Company,2 the Respondent, threatened to dis-charge a union committeeman during an organizing cam-1All dates are in 1972 unless otherwise stated2The name of the fompany was corrected at the trial.203 NLRB No. 66 BINGHAM-WILLAMETTE CO.395paign unless he removed union decals from his lunchbox,thereby compelling him to remove them, in violation ofSection 8(a)(1) of the National Labor Relations Act, and (b)whether a remedial order is required 3Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Company,Imake the following:FINDINGS OF FACTIJURISDICTIONThe Company is engaged in the manufacture of centrifu-gal pumps at its plant in Shreveport, Louisiana, where itannually ships goods valued in excess of $50,000 directly topoints outside the State, and receives goods valued in excessof $50,000 directly from points outside the State. I find thatit is an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) of theAct.I11ALLEGED UNFAIRLABORPRACTICESA. Threat of DischargeIn January, the Union began an organizational campaignthe plant. About February 2, machinist Homer Willis`,)rmally notifiedMachine Shop Foreman Harry PaulinthatWillis was a committeeman for the Union. This wasreported to Plant Manager Dale Patty.On the following Monday, February 7, committeemanWillis placed some 2-1/2-inch union decals on his lunchbox,which he placed alongside others on the table in the lunch-room (a nonwork area). The decals were allowed to remainon the lunchbox until that afternoon, when they were re-moved without notice to Willis. The next morning, aftersticking about 3 or 4 union decals on it, Willis again left hislunchbox in the lunchroom. This time, about 8:30 a.m.,Manufacturing Superintendent John Alkire went to Willis'work area and, as Willis credibly testified, "said his boss,"Plant Manager Patty, "had instructed him to tell me that ifI didn't remove the decals he was apt to fire me." Willis saidhe thought he had a right to have them on the lunchbox, butAlkire said "he had beengiven instructions that he would fireme and that he wouldand he thought it would be best thatIwent ahead and did it right then. So I went right then andremoved them. . . . During our conversation he did saythat in his opinion . ..union decals on personal objects wasthe same as campaigning on company time."[Emphasis sup-plied.] Superintendent Alkire admitted, "Well, I told Mr.3At thetrial and again in itsbrief, the Companyreurged its August 14motion for summary judgment, contending that the Regional Director im-properly withdrew approval of the May 8 informal settlement agreement.The Board denied the motion on November 6, finding that the RegionalDirector was fully warranted in vacating the settlement agreement becausesuch a notice as the one the Company posted alongside the settlement noticeclearly "defeats the very intent and purpose" of a settlement agreement "toassure employees that the Respondent shall not intrude upon their self-organizational rights" 199 NLRB No 188 (1972) The motion is deniedWillis to get rid of the stickers on his lunch bucket. . . . Iapproached Homer and told him I would like to talk to himin regards to his problem, the stickers, and I told him thatI had been instructed by Mr. Patty to tell him to get rid ofthe stickers. . . . I told him if he didn't do what we told him,we could fire him." Thereafter, upon advice from theUnion-after reporting the incident at a union meeting-Willis refrained from taking any unioninsigniainto theplant until sometime in April, when he began wearing acloth insignia on his work shirt. (This was after the Unionfiled the March 20 charge herein, and before the signing oftheMay 8 settlement agreement.) The Company did notrepeat the threat.Thus, for about 2 months during the organizing cam-paign, the Company-through threat of discharge-prohib-ited the display of the union decals on personal property byadvising the union committeeman that "union decals onpersonal objects was the same as campaigning on companytime."Belatedly at the trial, the Company at least implied thatit prohibited the display,of union decals on personal proper-ty in order to avoid having the decals placed on walls andother company property, as had occurred during theUnion's organizing campaign a year earlier. Plant ManagerPatty testified that the stickers started to appear in the plantabout the same time Foreman Paulin was informed by ma-chinistWillis that he was one of the union organizers. (Wil-lis,who impressed me as an honest, forthright witness,denied knowledge of decals being placed on company pro-perty in 1972.) Patty further claimed that he personally wentto the lunchroom on February 8 because he wanted to seewhat kind of stickers were being used on the lunchbox andhow they were put on. (Although Patty testified that "onlypart of the complete circle" of some of the decals "wasadhered to the lunchbox," this was not mentioned to Willisat the time, and Willis credibly testified,."As far as I knowI thought all of them were secured on there.") When askedthe leading question by company counsel on direct exami-nation, "Were the stickers the type that could be removedand readhered on another surface," Patty answered, "Abso-lutely." However he did not directly mention this consider-ationwhen the counsel further asked, "Why. did youinstructMr. Alkire to tell Mr. Willis to get rid of the stick-ers?" Patty answered,As far as I was concerned this whole episode ofstickers and writing on the walls was starting all overagain and I wanted to stop it immediately. I knew fromMr. Willis' conversation with our foreman that he wasthe leader and he was the only one that I had seen withdecals on his personal property.Thereafter, though, Patty claimed that he did not instructWillis in April to remove the union insignia from his workshirt because "It couldn't be pasted on walls. It was sewnon his shirt. It was cloth"-implying that the type of insigniaattached to the lunchbox was the controlling consideration.Then in its brief, the Company argues that it "was solelyinterested in preventing union decals from being placed oncompany property." I find this to be an afterthought, ascontended by the General Counsel. There was nothing saidat the time of the threatened discharge about prohibitingone type ofinsigniaon personal property but permitting 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDanother type. Furthermore, this purported justification forthe threatened discharge is inconsistent with Superinten-dent Alkire's stated opinion (not specifically denied) that"union decals on personal objects was the same as cam-paigning on company time." I find that the Company wasprohibiting the display of union insignia, whether remova-ble or not, on the employees' personal property in order toimpede the display of any union insignia in the plant-untilsometime before the execution of the settlement agreement.Finding the Company's purported justification to be apure afterthought, I find that the Company's admittedthreat to discharge union committeeman Willis if he did notremove the union decals from his lunchbox, thereby com-pelling him to remove the union insignia, constituted anunwarranted interference with the employees' right to en-gage in union organizational activity, in violation of Section8(a)(1) of the Act. Moreover, even assumingarguendotheexistence of special circumstances for ordering the removalof the union decals from Willis' personal property, "it isincumbent upon an employer to advise the employees whyit is ordering them to give up a protected right."PowerEquipment Co.,135NLRB 945, 946, fn. 2 (1962). Here,instead, the Company equated the placing of union decalson personal objects with "campaigning on company time."B. Requirementof Remedial OrderIn its brief, the Company "submits that even if it is foundthat the Employer was not justified in ordering Willis to getrid of the decals, the incident was too isolated in nature towarrant a remedial order and the posting of a notice." How-ever, by threatening union committeeman Willis with dis-charge unless he removed the union decals from hislunchbox, and by referring to this display of the decals as"campaigning on company time," the Company preventedthe display of union insignia on personal property in theplant for a period of about 2 months, during the Union'sorganizing campaign, thereby unlawfully interfering withthis protected organizing activity. Such interference withemployee Section 7 rights, even if only the union committee-man were so coerced, requires a remedial order.REMEDYHaving found that the Respondent has engagedin certainunfair labor practices, I find it necessary to order the Re-spondent to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:4ORDERRespondent, Bingham-Willamette Company, a Divisionof Guy F. Atkinson Company, its officers, agents, succes-sors,and assigns, shall:1.Cease and desist from:(a) Prohibiting any employee from displaying union in-signia onhis lunchbox or other personal property at theplant.(b) Threatening any employee with dischargeunless heremoves union insignia from his personal property at theplant.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theiirights under Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Post at its plant in Shreveport, Louisiana, copies ofthe attached notice marked "Appendix," 5 Copies of thenotice, on forms provided by the Regional Director forRegion 15, after being duly signed by Respondent's author-ized representative, shall be posted by the Respondent im-mediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.CONCLUSION OF LAWBy threatening to discharge an employee unless he re-moved union insignia from his lunchbox, thereby compel-ling him to remove them, the Company engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1) and Section 2(6) and (7) of the Act.4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules andRegulations of the National LaborRelations Board,the findings,conclusions, and recommended Order herein shall, as providedin Sec. 102.48of theRules and Regulations,be adopted by the Boardand become itsfindings, conclusions, and Order, and all objections thereto shallbe deemedwaived for all purposes5 In the eventthe Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the noticereading "Postedby Orderof the National Labor Relations Board" shall read "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."